Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2021

                                     No. 04-21-00198-CV

                 IN THE INTEREST OF N.S., IV and D.L.S., CHILDREN

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01043
                      Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER

        Appellee’s brief was due on August 11, 2021. See TEX. R. APP. P. 38.6(b). After the due
date, concurrent with the filing of their brief, Appellee filed an unopposed motion to extend the
brief due date to the filing date of August 13, 2021.
       Appellee’s motion is GRANTED. The brief due date is modified to August 13, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court